 1   Gary S. Lincenberg - SBN 123058          Randy K. Jones - SBN 141711
        glincenberg@birdmarella.com              rkjones@mintz.com
 2   Naeun Rim - SBN 263558                   MINTZ, LEVIN, COHN, FERRIS,
        nrim@birdmarella.com                  GLOVSKY AND POPEO, P.C.
 3   BIRD, MARELLA, BOXER,                    3580 Carmel Mountain Road, Suite 300
     WOLPERT, NESSIM, DROOKS,                 San Diego, California 92130
 4   LINCENBERG & RHOW, P.C.                  Telephone: (858) 314-1510
     1875 Century Park East, 23rd Floor
 5   Los Angeles, California 90067-2561       Attorney for Defendant Mark
     Telephone: (310) 201-2100                Manoogian
 6   Facsimile: (310) 201-2110
 7   Attorneys for Defendant Petr             Whitney Z. Bernstein - SBN 304917
     Pacas                                        wbernstein@bmkattorneys.com
 8                                            Thomas H. Bienert, Jr. - SBN 135311
     David W. Wiechert - SBN 94607                tbienert@bmkattorneys.com
 9      dwiechert@aol.com                     James Riddet - SBN 39826
     Jessica C. Munk - SBN 238832                 jriddet@bmkattorneys.com
10      jessica@davidwiechertlaw.com          BIENERT, MILLER & KATZMAN,
     William J. Migler - SBN 318518           PLC
11      william@davidwiechertlaw.com          903 Calle Amanecer, Suite 350
     LAW OFFICE OF DAVID W.                   San Clemente, California 92673
12   WIECHERT                                 Telephone: (949) 369-3700
     27136 Paseo Espada, Suite B1123
13   San Juan Capistrano, California 92675    Attorneys for Defendant Mohammed
     Telephone: (949) 361-2822                Abdul Qayyum
14   Attorneys for Defendant Jacob Bychak
15                      UNITED STATES DISTRICT COURT
16                   SOUTHERN DISTRICT OF CALIFORNIA
17 UNITED STATES OF AMERICA,                 CASE NO. 3:18-cr-04683-GPC
18          Plaintiff,                       REPLY FOR MOTION TO
                                             DISMISS NO. 1
19        vs.
                                             REPLY MEMORANDUM OF
20 JACOB BYCHAK, MARK                        POINTS AND AUTHORITIES IN
   MANOOGIAN, MOHAMMED                       SUPPORT OF DEFENDANTS’
21 ABDUL QAYYUM, AND PETR                    MOTION:
   PACAS,
22                                           (1) TO DISMISS THE
           Defendants.                       INDICTMENT BASED ON THE
23                                           GOVERNMENT MISADVISING
                                             THE GRAND JURY ON THE LAW;
24                                           (2) IN THE ALTERNATIVE, FOR
                                             DISCLOSURE OF GRAND JURY
25                                           MATTERS
26                                           Hearing Date: April 19, 2019
                                             Hearing Time: 1:00 p.m.
27                                           Assigned to Hon. Gonzalo P. Curiel
28
                                                                Case No. 3:18-cr-04683-GPC
                                                      REPLY FOR MOTION TO DISMISS NO.1
 1                                        TABLE OF CONTENTS
                                                                                                                     Page
 2
 3 I.     INTRODUCTION ............................................................................................. 3
 4 II.    DEFENDANTS HAVE PRESENTED CIRCUMSTANTIAL
          EVIDENCE THAT THE GRAND JURY WAS MISADVISED .................... 4
 5
          A.       The Government Uses the Pejorative “Spam” and Refers to
 6                 “Victims of Spam” .................................................................................. 5
 7        B.       The Government Compares Sending Commercial Email to Other
                   Illegal Activity and Aligns Itself with Spamhaus ................................... 6
 8
          C.       The Government Suggests That Using DBAs to Register
 9                 Multiple Domain Names Is Illegal .......................................................... 7
10        D.       The Combination of Improper Advice to a Grand Jury and
                   Erroneous or Prejudicial Testimony Is a Basis for Dismissal of
11                 the Indictment.......................................................................................... 8
12 III.   CONCLUSION ................................................................................................. 9
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                             1                          Case No. 3:18-cr-04683-GPC
                                                                              REPLY FOR MOTION TO DISMISS NO.1
 1                                        TABLE OF AUTHORITIES
 2                                                                                                            Page(s)
 3 Cases
 4 United States v. Brito,
     907 F.2d 392 (2nd Cir. 1990) ................................................................................. 8
 5
 6 United States v. Hogan,
     712 F.2d 757 (2nd Cir. 1983) ................................................................................. 8
 7
   United States v. Navarro,
 8
     608 F.3d 529 (9th Cir. 2010) .................................................................................. 7
 9
   United States v. Peralta,
10   763 F. Supp 14 (S.D.N.Y. 1993) ........................................................................ 4, 8
11
12 Statutes
13 CAN-SPAM Act .............................................................................................. 3, 4, 5, 7
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                              2                        Case No. 3:18-cr-04683-GPC
                                                                             REPLY FOR MOTION TO DISMISS NO.1
 1 I.      INTRODUCTION
 2         The Government’s Opposition is remarkable for the issues it fails to address.
 3 The Government sidesteps the following:
 4            • whether or not it instructed the grand jury on the law at all;
 5            • the extent to which, before the grand jury, it used the pejorative
 6               “spam,” referred to “victims” of spam, or compared sending spam to
 7               other illegal activity;
 8            • the extent to which it has aligned itself with Spamhaus’ goal to
 9               eradicate all spam (contrary to the CAN-SPAM Act [the “Act”]); and
10            • whether it told the grand jury that use of DBAs to register multiple
11               domain names violates the Act.
12 Instead, the Government focuses elsewhere. First, on arguing how hard it is to meet
13 the legal standards for dismissal based on grand jury error and disclosure of grand
14 jury matters. Second, on downplaying the significance of Defendants’ evidence.
15         Regarding the applicable legal standards, the Government does not address or
16 even acknowledge any of the cases Defendants cited where indictments were
17 dismissed or grand jury matters were disclosed based on the specific type of
18 conduct of concern here—false or misleading statements of the law. See Opening
19 Mem. at 7:20-8:23, 9:13-22, Dkt. 70. As for the evidence, the Government argues
20 that Defendants are engaging in “mere speculation.” Opp. at 5:2, Dkt. 76. But on
21 the contrary, Defendants have presented evidence in the record strongly suggesting
22 that the Government misadvised the grand jury on the law. See Opening Mem. at
23 10:17-12:5.
24         Although the Government tries to pick away at each piece of Defendants’
25 evidence in isolation, when all of the evidence is viewed in its totality and placed in
26 proper perspective, Defendants have demonstrated the “particularized need” to
27 warrant disclosure of grand jury matters. See Opening Mem. at 8:24-9:25. Thus,
28 the Court has a sufficient basis to exercise its discretion to order disclosure of the

                                                3                    Case No. 3:18-cr-04683-GPC
                                                           REPLY FOR MOTION TO DISMISS NO.1
 1 grand jury transcripts 1 in which the Government (or possibly witnesses) commented
 2 on the Act, spam, or the use of DBAs. And if the transcripts confirm that the
 3 Government did misadvise the grand jury, then Defendants have met the standard
 4 for dismissal by showing the grand jury’s decision was “substantially influenced” by
 5 error or “grave doubt” that the grand jury’s decision to indict was “free from the
 6 substantial influence” of error. See Opening Mem. at 7:7-23.
 7 II.     DEFENDANTS HAVE PRESENTED CIRCUMSTANTIAL EVIDENCE
 8         THAT THE GRAND JURY WAS MISADVISED
 9         As a threshold matter, the Government’s refusal to acknowledge whether or
10 not it instructed the grand jury on the law is telling. To confuse the issue, the
11 Government stresses that it was not required to instruct the grand jury. Opp. at
12 5:10-12. But Defendants are not arguing that the Government improperly failed to
13 instruct the grand jury—Defendants are arguing that there is compelling evidence
14 raising the reasonable inference that the Government affirmatively instructed or
15 explained the law to the grand jury in an erroneous or misleading way. If the
16 Government did not explain the law to the grand jury at all, then the Government
17 should come out and say so. But given that the Act concerns highly technical
18 matters that the average citizen would not be familiar with, it is inconceivable that
19 the Government did not explain the law to the grand jury.
20         Thus, the question remains: How did the Government instruct or otherwise
21 present legal commentary to the grand jury? The circumstantial evidence
22 Defendants have presented strongly suggests that the Government did so in a
23
     1
24      The Government mischaracterizes Defendants’ request for disclosure of the
     grand jury transcripts as a request for “disclosure of the transcripts of the legal
25   instruction provided to the grand jury.” (Opp. at 15.) Defendants’ request
26   encompasses the entire record of the grand jury proceedings, which the Court must
     consider as a whole to evaluate prejudice to Defendants caused by any misleading
27   instruction or testimony. See United States v. Peralta, 763 F. Supp 14 (S.D.N.Y.
28   1993).
                                               4                    Case No. 3:18-cr-04683-GPC
                                                          REPLY FOR MOTION TO DISMISS NO.1
 1 manner that misled the grand jury. 2
 2         A.    The Government Uses the Pejorative “Spam” and Refers to
 3               “Victims of Spam”
 4         The Government cannot seriously dispute that it used the term “spam” before
 5 grand jury. Indeed, it uses the term in the Indictment. See ¶¶ 2.c. & 8. Although
 6 the Government tries to downplay the effect of this pejorative, referring to the type
 7 of “commercial electronic mail” regulated by and defined under the Act as “spam”
 8 is the equivalent of labelling an undocumented refugee an “illegal” alien, a sex
 9 worker a “hooker,” or a defendant a “criminal” during trial. It is designed to plant in
10 the grand jury’s mind the impression that commercial email is a negative, bad,
11 and/or illegal thing.
12         Reinforcing that conclusion is the Government’s blithe reference to “victims”
13 of spam before this Court:
14         Just to provide a record for the Court, in this case, the allegations are
           that these individuals as well – in the course of their employment for
15         Company A, sent unsolicited, commercial e-mail to people who had
           not consented, registered to or agreed to be the recipients of this e-
16         mail, which is commonly call [sic] “spam.” So, under these
           allegations, the people who received the unsolicited e-mails were
17         victims.
18 Declaration of Naeun Rim (“Rim Decl.”), Exh. A, at p. 15:13-19, Dkt. 70-2
19 (emphasis added). Significantly, the Government does not confirm or deny whether
20 it referred to recipients of spam as “victims” before the grand jury. The
21 Government deliberately avoids the issue by asserting that whether recipients of
22 spam are victims “is left for another day.” Opp. at 9:26-27. The Government also
23 complains that Defendants are taking the Government’s words out of context. Opp.
24
25   2
     Even more questions are raised by the Government’s opposition to Defendants’
26 motion  to dismiss the Act counts as void for vagueness. See Dkt. 75, at 5:16-21 &
   7:16-20. As Defendants pointed out in their concurrently filed reply in support of
27 the void for vagueness motion, the Government has inconsistently interpreted
   subsection (a)(5) of the Act.
28
                                              5                   Case No. 3:18-cr-04683-GPC
                                                           REPLY FOR MOTION TO DISMISS NO.1
 1 at 8:13-16. But the Government’s choice of words is a reflection of the
 2 Government’s view of this case. And if the Government was willing to use this
 3 terminology before this Court, it is reasonable to infer that the Government was
 4 willing to use it before the grand jury as well.3
 5         B.     The Government Compares Sending Commercial Email to Other
 6                Illegal Activity and Aligns Itself with Spamhaus
 7         The Government now proclaims: “It has never been the Government’s
 8 position that sending unsolicited commercial email, in and of itself, is a criminal
 9 act.” Opp. at 9:11-12. Yet that is precisely the position the Government took in
10 open court when it compared sending commercial email to a “boiler-room scheme.”
11 See Rim Decl., Exh. A, at p. 16:12-22. And the Government cannot deny that it has
12 closely aligned itself with Spamhaus, a foreign organization that seeks to eradicate
13 all unsolicited commercial email regardless of whether it is legal in the United
14 States. See Opening Mem. at 6:22-26 n.2, 20:21-21:28 & n.9. In fact, a Spamhaus
15 representative was the confidential informant who has fed information to the
16 Government since 2013, triggering a nearly six-year long ongoing investigation.
17 See Dkt. 71-1, at 9:4-10:6. The Government tries to minimize this alignment as
18 having merely “communicated with representatives” of Spamhaus. Opp. at 8:4-7.
19 But not only was this more than mere communication, the Government’s statement
20 reflects that it was dealing with more than one representative of Spamhaus. It is
21 reasonable to infer that Spamhaus’ rigid, anti-spam ideology has influenced the
22 Government’s presentation of this case to the grand jury.
23
24
25
     3
26   Moreover, it would be highly probative to know how the Government described to
   the grand jury the nature of Company A’s “spam.” Did the Government accurately
27 portray the emails in this case as sent on behalf of legitimate advertisers such as
   banks and insurance companies? Or did the Government erroneously imply that
28 Company A sent unwanted emails from scammers, fraudsters, or pornographers?
                                               6                     Case No. 3:18-cr-04683-GPC
                                                             REPLY FOR MOTION TO DISMISS NO.1
 1         C.    The Government Suggests That Using DBAs to Register Multiple
 2               Domain Names Is Illegal
 3         Once again, the Government avoids the issue by refusing to state whether it
 4 told the grand jury that using DBAs to register multiple domain names violates the
 5 Act. The Government justifies its refusal by arguing that such conduct is only
 6 relevant to the wire fraud counts in the Indictment because the subsection of the Act
 7 that would arguably be violated by such conduct was not charged. Opp. at 11:3-
 8 13:5 & 13:26-27 n.4. The Government actually argues that “[i]t is manifestly unfair
 9 to consider dismissing an indictment because the Government failed to properly
10 instruct the jury on a charge not found within the four corners of the indictment.”
11 Opp. at 13:2-5. We can only presume from this statement, coupled with the
12 Government’s express refusal to respond to Defendants’ extensive legal argument
13 demonstrating that the use of DBAs to register multiple domain names does not
14 violate the Act (Opening Mem. at 12:21-18:13), that Defendants’ position is correct
15 and that the Government conveyed incorrect legal instructions to the grand jury.
16         If the Government erroneously told the grand jury that one law was violated
17 by the Defendants, the grand jury’s decision to indict the Defendants for violation of
18 other laws was either “substantially influenced” by that error, or there is grave doubt
19 that the decision to indict was free from the substantial influence” of that error.
20 This, coupled with the other evidence in the record, would satisfy the standard for
21 dismissal under United States v. Navarro, 608 F.3d 529, 539 (9th Cir. 2010). And if
22 there is any doubt that the standard for dismissal has been satisfied based on the
23 extant record, then Defendants have at least shown the “particularized need”
24 required for disclosure of grand jury materials to enable the Court to rule on
25 dismissal. See Opening Mem. at 8:26-9:25.
26
27
28
                                               7                     Case No. 3:18-cr-04683-GPC
                                                           REPLY FOR MOTION TO DISMISS NO.1
 1         D.    The Combination of Improper Advice to a Grand Jury and
 2               Erroneous or Prejudicial Testimony Is a Basis for Dismissal of the
 3               Indictment
 4         It is not only erroneous advice from the Government which can improperly
 5 influence a grand jury, but misleading witness testimony as well. In considering
 6 whether dismissal is warranted, the Court must consider the entire record of the
 7 grand jury proceedings, including misleading witness testimony. See United States
 8 v. Hogan, 712 F.2d 757, 761-62 (2nd Cir. 1983) (holding indictment must be
 9 dismissed because of the use of “false and misleading” hearsay testimony). In
10 United States v. Peralta, 763 F. Supp 14 (S.D.N.Y. 1993), a case cited in the
11 Defendants’ opening memorandum, the District Court held that the cumulative
12 effect of misleading instructions to the grand jury and use of inaccurate hearsay
13 testimony was a basis to dismiss the indictment. There, a case agent’s grand jury
14 testimony was described by the district judge as “comprised entirely of hearsay,
15 derived from brief conversations on the day of the arrest with the arresting
16 officer….” Id. at 15. The court included in its opinion a discussion on reliance on
17 hearsay testimony in grand jury proceedings and noted that the Second Circuit in
18 United States v. Brito, 907 F.2d 392 (2nd Cir. 1990) “reiterated its longstanding
19 concern with the government’s practice of using a ‘case agent’ before a grand jury
20 in place of eyewitness testimony….” The court in Brito stated that this practice
21 threatens the independence of the grand jury function. Consistent with Brito, the
22 court in Peralta considered the record of the grand jury proceedings as a whole,
23 including inaccurate witness testimony, to evaluate prejudice and dismiss the
24 indictment: “We find that defendant was seriously prejudiced by the cumulative
25 effect of the government’s misleading statements of law and its use of inaccurate
26 hearsay testimony.” Peralta, 763 F. Supp. at 21.
27         Thus, in addition to any mischaracterizations of the law by the prosecutors
28 themselves, the Court must also consider whether there was misleading testimony
                                            8                    Case No. 3:18-cr-04683-GPC
                                                          REPLY FOR MOTION TO DISMISS NO.1
 1 from witnesses regarding the legality of unsolicited commercial emailing. In this
 2 case, given that the Government’s investigation relied heavily on information from
 3 an informant who was an employee of Spamhaus, 4 an organization that favors the
 4 elimination of all unsolicited commercial email regardless of whether legal or not,
 5 the defense submits there is a strong likelihood that the grand jury was presented
 6 with evidence of the goals of Spamhaus or the perceived evil of unsolicited emails.
 7         For these reasons, this Court must require that the Government provide the
 8 entire grand jury transcript not only to determine what instructions were given to the
 9 grand jury but also to determine if misleading or prejudicial evidence was presented.
10 III.    CONCLUSION
11         For the foregoing reasons, Defendants’ motion should be granted.
12
13                                        Respectfully submitted,
14 DATED: April 12, 2019                 Gary S. Lincenberg
                                         Naeun Rim
15
                                         Bird, Marella, Boxer, Wolpert, Nessim,
16                                       Drooks, Lincenberg & Rhow, P.C.
17
18
                                         By:         s/ Naeun Rim
19
                                                           Naeun Rim
20                                             Attorneys for Defendant Petr Pacas
21
22
23
24
25   4
      As discussed further in the motion for informant discovery, the FBI interviewed
26 the Spamhaus informant by phone and in person on July 12, 2013, June 2, 2014,
   November 30, 2014, and exchanged numerous emails with him, including on July
27
   15, 2013, July 31, 2013, October 17, 2014, and October 18, 2014.
28
                                             9                     Case No. 3:18-cr-04683-GPC
                                                           REPLY FOR MOTION TO DISMISS NO.1
 1 DATED: April 12, 2019     David W. Wiechert
                             Jessica C. Munk
 2                           William J. Migler
                             Law Office of David W. Wiechert
 3
 4
 5                           By:         s/ Jessica C. Munk
 6                                             Jessica C. Munk
                                   Attorneys for Defendant Jacob Bychak
 7
 8 DATED: April 12, 2019     Randy K. Jones
 9                           Mintz, Levin, Cohn, Ferris, Glovsky and Popeo,
                             P.C.
10
11
                             By:         s/ Randy K. Jones
12
                                               Randy K. Jones
13                                 Attorney for Defendant Mark Manoogian
14
     DATED: April 12, 2019   Whitney Z. Bernstein
15                           Thomas H. Bienert, Jr.
                             James Riddet
16                           Bienert, Miller & Katzman, PLC
17
18
                             By:         s/ Whitney Z. Bernstein
19
                                               Whitney Z. Bernstein
20                                 Attorneys for Defendant Mohammed Abdul
21                                 Qayyum

22
23
24
25
26
27
28
                                   10                   Case No. 3:18-cr-04683-GPC
                                              REPLY FOR MOTION TO DISMISS NO.1
 1                       CERTIFICATE OF AUTHORIZATION
                         TO SIGN ELECTRONIC SIGNATURE
 2
 3        Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
 4 Policies and Procedures of the United States District Court for the Southern District
 5 of California, I certify that the content of this document is acceptable to counsel for
 6 the Defendants and that I have obtained authorization from to affix their electronic
 7 signatures to this document.
 8                                       Respectfully submitted,
 9 DATED: April 12, 2019                 Gary S. Lincenberg
                                         Naeun Rim
10
                                         Bird, Marella, Boxer, Wolpert, Nessim,
11                                       Drooks, Lincenberg & Rhow, P.C.
12
13
                                         By:         s/ Naeun Rim
14
                                                           Naeun Rim
15                                             Attorneys for Defendant Petr Pacas
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                    Case No. 3:18-cr-04683-GPC
                                                          REPLY FOR MOTION TO DISMISS NO.1
 1                            CERTIFICATE OF SERVICE
 2        Counsel for Defendants certify that the foregoing pleading has been
 3 electronically served on the following parties by virtue of their registration with the
 4 CM/ECF system:
 5                                     Sabrina L. Feve
 6                                 Assistant U.S. Attorney
 7                                 sabrina.feve@usdoj.gov
 8
 9                                   Melanie K. Pierson
10                                Assistance U.S. Attorney
11                               melanie.pierson@usdoj.gov
12
13                                      Robert Ciaffa
14                                 Assistant U.S. Attorney
15                                 robert.ciaffa@usdoj.gov
16
17                                      Respectfully submitted,
18 DATED: April 12, 2019                 Gary S. Lincenberg
                                         Naeun Rim
19
                                         Bird, Marella, Boxer, Wolpert, Nessim,
20                                       Drooks, Lincenberg & Rhow, P.C.
21
22
                                         By:         s/ Naeun Rim
23
                                                           Naeun Rim
24                                             Attorneys for Defendant Petr Pacas
25
26
27
28
                                                                    Case No. 3:18-cr-04683-GPC
                                                          REPLY FOR MOTION TO DISMISS NO.1
